Citation Nr: 1115532	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO. 07-37 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

Entitlement to a rating in excess of 20 percent for degenerative arthritis of the left knee with limitation of extension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1980 to May 1983.

This matter is before the Board of Veterans' Appeals (BVA or Board) on appeal of a rating decision in October 2005 of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  The Veteran attended a hearing before the BVA in October 2009. In April 2010, the Board awarded a separate 10 percent evaluation for left knee arthritis and remanded that aspect of the claim for additional development.


FINDINGS OF FACT

1.  Prior to May 6, 2010, arthritis of the left knee has shown a limitation of extension to 20 degrees or symptoms which approximate such a finding.

2.  On and after May 6, 2010, arthritis of the left knee has shown a limitation of extension to 30 degrees or symptoms which approximate such a finding.


CONCLUSIONS OF LAW

1.  Prior to May 6, 2010, the requirements for an evaluation of 30 percent for degenerative arthritis of the left knee with limitation of extension have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5261 (2010).

2.  On and after May 6, 2010, the requirements for an evaluation of 40 percent for degenerative arthritis of the left knee with limitation of extension have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5261 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied. See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The notification obligation in this case was met by way of letters from the RO to the Veteran dated June 2005, July 2006 and October 2006.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances of this case.  Private treatment records were obtained.  Although the RO/AMC did not obtain complete records from the Veteran's private provider, the Board finds that these records are not required as the Veteran has submitted detailed letters from his private physician describing the Veteran's examinations, visits, and results of radiologic testing.  In June 2010, the Veteran provided a CD of radiologic images from the private provider, dated April 2010.  The Board finds that no further analysis of these images is needed, given the private physician's detailed analysis in an April 2010 statement.

The Board also notes the claim was remanded by the Board in April 2010 for the purpose of affording the Veteran a VA examination.  The Veteran was afforded the requisite evaluation in May 2010.  The Board finds the RO has substantially complied with the requirements of the earlier remand.  See Dymant v. West, 13 Vet. App. 141, 146-47 (1999).

In addition, the Veteran and his representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal and have not argued that any errors or deficiencies in the accomplishment of the duty to notify or the duty to assist have prejudiced the Veteran in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.

The Veteran essentially contends that his left knee disability is more severely disabling than currently rated.  Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian life.  Generally, the degree of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity to the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic Codes identify the various disabilities and the criteria for specific ratings.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of a Veteran.  38 C.F.R. § 4.3.  While a Veteran's entire history is reviewed when making a disability determination, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not. Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's left knee arthritis is currently rated 20 percent disabling, based on the degree of limitation of extension.  Evaluations are assigned under Diagnostic Code 5010 for traumatic arthritis as they are for degenerative arthritis under Diagnostic Code 5003.  Diagnostic Code 5003 evaluates disabilities based on the degree of limitation of motion under the appropriate Diagnostic Codes, in this case, Diagnostic Code 5260 for flexion of the leg and Diagnostic Code 5261 for limitation of extension of the leg.

Diagnostic Codes 5260 and 5261 set forth rating schedules for limitation of motion of the leg. 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  With respect to limitation of leg flexion, Diagnostic Code 5260 allows a zero percent rating for flexion limited to 60 degrees, 10 percent for flexion limited to 45 degrees, 20 percent for flexion limited to 30 degrees, and a maximum of 30 percent for flexion limited to 15 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5260.  Diagnostic Code 5261, which governs limitation of leg extension, provides a zero percent rating for extension limited to 5 degrees, 10 percent for extension limited to 10 degrees, 20 percent for a limitation to 15 degrees, 30 percent for a limitation to 20 degrees, 40 percent for extension limited to 30 degrees, and a maximum of 50 percent for a limitation to 45 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5261.

The Board will also consider whether this case presents other evidence that would support a higher rating on the basis of functional limitation due to weakness, fatigability, incoordination, or pain on movement of a joint.  See 38 C.F.R. §§ 4.10, 4.40 ("Disability of the musculoskeletal system is primarily the inability, due to damage in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements"), 4.45, 4.59 (2010); DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of a claimant. 38 C.F.R. § 4.40; accord Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Additionally, "[w]eakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled." 38 C.F.R. § 4.40.  The Board observes that 38 C.F.R. § 4.40 does not provide a separate rating for pain. See Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).

By way of background, the Veteran was initially service connected for arthritis of the left knee, status post meniscal tear with removal of cartilage, effective January 1, 2000.  The Veteran filed a claim for increase in his service-connected left knee disability in September 2005.  In April 2010, the Board awarded a separate evaluation for arthritis of the left knee and assigned a 10 percent rating.  The RO assigned an effective date of February 16, 2009, and rated the disability as 20 percent disabling.  As a result of the separate rating, the Veteran is also rated under Diagnostic Code 5259 for status post medial meniscus tear with removal of cartilage of the left knee.

In January 2009 the Veteran was examined by a private physician for complaints of pain in his left knee after a fall.  He had been limping and could not bend his knee and there was a significant loss of range of motion.  On physical examination there was effusion as well as tenderness along the medial joint line.  He had collateral stability, but also pain, crepitus, and a very antalgic gait.  X-rays showed significant advanced tricompartmental arthritis, particularly in the medial and patellofemoral areas.  His knee was drained of fluid and he was given an injection of Xylocaine and Celestene.  At a February follow up visit, his pain was nicely controlled, although his left knee became stiff after long walks or inactivity.  On examination he lacked about 15 to 20 degrees of full extension and had flexion to about 95 to 100 degrees; he exhibited good stability.  A total knee replacement was seen as the most likely future treatment.

At the BVA hearing in October 2009, the Veteran testified that his private physician told him he "had no left knee," that it was bone on bone, and a total knee replacement would be necessary in the future.  He reported experiencing pain on a daily basis, especially walking up to a mile round trip to catch Metro.  He stated that he could not pull his left leg up, had not been able to bend it backwards for over 30 years, and could not bend down because of his disability.

An October 2009 statement from the Veteran's private physician recounted the treatment afforded in January and February and noted on follow-up examination in August that the Veteran was taking glucosamine, over-the-counter anti- inflammatories, using a sleeve, icing his knee, and trying to keep exercising.  The doctor indicated that they would try to maintain the knee at its current level and avoid knee replacement although the Veteran's evolving arthritis would probably necessitate a knee replacement in the future.

In April 2010, the Veteran's private physician provided a letter regarding the current status of the Veteran's disability.  The Veteran continued to complain of pain walking up stairs and going up or down hills.  There was no swelling, collapse, or buckling, though the Veteran had experienced a persistent buckling since the January 2009 fall.  The Veteran could walk consistently and comfortably.  On examination, the Veteran lacked 20 degrees of full extension and could only flex to 100 degrees.  He had good collateral cruciate rotatory stability. Lachman, drawer, and pivot shift were negative.  Gait was smooth, though the Veteran walked in a slight flexed position.  He had one inch of atrophy in the left quadriceps. Based on radiologic examination, the examiner diagnosed tricompartmental arthritis.  The examiner described the Veteran's disability as "evolving arthritis" and noted that a total knee replacement was the most likely future treatment.

In May 2010, the Veteran attended a VA examination.  He reported trouble walking up stairs and that he could not jog any longer.  He does maintain a regular exercise routine on a stationary bike.  The Veteran reported giving way, instability, stiffness, weakness, and fatigue.  He reported pain on the anterior medial aspect of the left knee which comes and goes, becoming worse as the day goes on.  He did not report flare-ups, but did feel his pain level was a 4-5, becoming a 7-8 as the day went on.  He stated that he had missed a dozen days of work in the prior year due to his left knee disability.  The Veteran lacked 30 degrees of full active extension of the left knee and 90 degrees of flexion of the left knee.  There was no additional limitation with repetition. Range of motion was full in the right knee.  There was "very mild" collateral ligament laxity of the left knee and no significant cruciate laxity of the knee.  There was no swelling, but there was tenderness along the anterior medial joint line.  McMurray testing and Patrick testing was negative.  There was no significant patella-femoral pain or instability in the left knee, though there was an occasional pop and crack.  The Veteran walked with a limp.  Radiologic examination showed mild bilateral degenerative osteoarthritis of the patellofemoral and tibiofemoral joint, slightly more pronounced on the left.  The examiner diagnosed moderate osteoarthritis of the left knee which had advanced significantly since February 2006.  An addendum was added in August 2010 to note that examiner read the private medical records and other documents in the claims file.

In June 2010, the Veteran reported that his private physician told him he would need a total knee replacement.  His knee hurts whenever he walks up stairs, including the stairs involved in his daily commute.

Upon careful review of the evidence of record, the Board finds that the Veteran is entitled to staged ratings in excess of the currently assigned 20 percent.  The Veteran is currently rated under Diagnostic Code 5261 in regards to limitation of extension. In February 2009, the Veteran lacked 15 to 20 degrees of extension and was able to flex to 95 to 100 degrees.  Extension limited to 20 degrees would merit a 30 percent evaluation under Diagnostic Code 5261.  The Board finds that the more severe limitation of 20 degrees is appropriately used to rate the limitation of extension, as an April 2010 examination by the Veteran's private physician revealed that the Veteran continued to be limited to 20 degrees of extension.  As such, a 30 percent evaluation is assigned prior to May 6, 2010.

Furthermore, at his VA examination in May 6, 2010, the Veteran's extension was limited to 30 degrees, though flexion was to 90 degrees.  Extension to 30 degrees warrants a 40 percent evaluation from the date of this examination forward.  The Board finds that this higher evaluation is supported by the examiner's conclusion that the Veteran's arthritis had "advanced significantly."

In reaching the aforementioned conclusion, the Board has considered the overall disability picture demonstrated by the record to arrive at the appropriate level of functional impairment such to provide for fair compensation in this case.  In so doing, the Board has carefully considered all applicable statutory and regulatory provisions to include 38 C.F.R. §§ 4.40 and 4.59 as well as the holding in DeLuca regarding functional impairment attributable to pain, particularly in light of the fact that the Veteran's disability is manifested by pain.  Although the Veteran has described increasing pain as his work day goes on, and is competent to make sure a report (see Barr, supra) the Board finds that the effects of pain reasonably shown to be due to the Veteran's left knee arthritis are already contemplated by the increased ratings assigned herein.

Regarding DeLuca criteria, the May 2010 VA examination found that the Veteran's range of motion did not change during repeat motion testing.  Moreover, the examiner concluded that there was no evidence of additional limitation of motion or functional impairment due to pain, fatigue, weakness, or lack of endurance following repetitive motion.  Thus, based upon the evidence of record, there is no indication that pain due to the Veteran's left knee disability causes functional loss greater than that contemplated by the evaluations assigned herein.  38 C.F.R. §§ 4.40, 4.45; DeLuca.

The Veteran does not assert that he is totally unemployable because of his service-connected left knee disabilities, nor has he identified any specific factors which may be considered to be exceptional or unusual in light of VA's schedule of ratings.  The Board has been similarly unsuccessful in locating exceptional factors.  Although the Veteran reports he missed some work due to the left knee disability, the Veteran has not required frequent periods of hospitalization for treatment of his left knee.  He has not reported a regular inability to work or interference with his job.  Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a) and 4.1. 38 C.F.R. § 4.1 specifically states, "Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation for the service-connected right knee disability is adequate and referral is not required. Thun v. Peake, 22 Vet. App. 111 (2008).

Ultimately, the Veteran is entitled to a rating of 30 percent prior to May 6, 2010, and a rating of 40 percent on and after May 6, 2010, under Diagnostic Code 5261, but the preponderance of the evidence is against higher ratings.  Because the evidence is not in equipoise, the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable doubt are not applicable to warrant a more favorable result.


ORDER

Subject to the provisions governing the award of monetary benefits, an evaluation of 30 percent prior to May 6, 2010, and to a 40 percent from May 6, 2010 for degenerative arthritis of the left knee manifested by limitation of extension is granted.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


